Per Curiam.
Appeal from a judgment establishing the boundary line between the lands owned by the respective parties. The only complaint is that the findings of fact do not warrant the conclusions of law and the judgment entered pursuant thereto. The appellant misconstrues the findings of fact. It is true, the court found that the parties agreed to call a surveyor to make a survey in order to determine the disputed boundary line between them, that pursuant thereto a survey was made, and that the court did not find that the parties agreed to abide by such survey. But the court did find expressly that the line run and fixed by the survey was the true boundary between the lands of the respective parties. The court having found that this was the true line, it became immaterial whether or not the parties had agreed to be controlled thereby.
Judgment affirmed.-